Motions GRANTED and Order filed May 5, 2015.




                               In The

                 Fourteenth Court of Appeals
                            ____________

                         NO. 14-15-00333-CV
                         NO. 14-15-00401-CV
                            ____________

IN RE JOSE GOMEZ AND EDUARDO GOMEZ, INDIVIDUALLY AND AS
      FORMER REPRESENTATIVES OF MCCARTY TRUCK WASH &
       LUBE, INC., GOMEZ MCCARTY TRUCK WASH & LUBE INC.
     F/K/A MCCARTY TRUCK WASH & LUBE, INC., AND BROTHERS
      TIRE SERVICES, INC. D/B/A MCCARTY TRUCK WASH, LUBE &
                            TIRES, Relators


                     ORIGINAL PROCEEDING
                       WRIT OF MANDAMUS
                          215th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2010-56104
                                     ORDER

      Relators, Jose Gomez and Eduardo Gomez, Individually and as Former
Representatives of McCarty Truck Wash & Lube, Inc., Gomez McCarty Truck
Wash & Lube Inc. f/k/a McCarty Truck Wash & Lube, Inc., and Brothers Tire
Services, Inc. d/b/a McCarty Truck Wash, Lube & Tires, have filed two petitions
for writ of mandamus in this court. Relators filed their first petition in cause
number 14-15-00333-CV on April 14, 2015, asking this court to order the
Honorable Elaine Palmer, Judge of the 215th District Court, in Harris County,
Texas, to set aside her December 24, 2014 order, granting the real parties in
interest’s motion to strike relators’ affirmative defenses entered in cause number
2010-56104, styled Jose Gomez, et al. v. Maneul D. Pineda, et al.

      Relators filed their second petition for writ of mandamus in cause number
14-15-00401-CV on May 4, 2015, asking that we compel Judge Palmer to set aside
her September 26, 2014 sanctions order, also entered in trial cause number 2010-
56104, styled Jose Gomez, et al. v. Manuel D. Pineda, et al.

      In each original proceeding, relators also filed a motion for temporary stay
of proceedings below. See Tex. R. App. P. 52.8(b), 52.10. Relators ask this court
to stay proceedings in the trial court pending a decision on the petitions for writ of
mandamus.

      It appears from the facts stated in the petitions and motions that relators’
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2010-56104, Jose
Gomez, et al. v. Manuel D. Pineda, et al., STAYED until a final decision by this
court on relators’ petitions for writ of mandamus, or until further order of this
court.

         In addition, the court requests the real parties in interest to file a response to
the petition for writ of mandamus in cause number 14-15-00401-CV on or before
May 19, 2015. See Tex. R. App. P. 52.4. This court already requested real parties
in interest to file a response to the petition for writ of mandamus in cause number
14-15-00333-CV on or before April 29, 2015. They have not done so. We extend
the time for real parties in interest to file their response to the petition for writ of
mandamus cause number 14-15-00333-CV to May 19, 2015.

                                                 PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.